Order entered July 1, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01747-CV

                                CHELSEA L. DAVIS, Appellant

                                                V.

                               MCKOOL SMITH P.C., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-14215

                                            ORDER
       Before the Court is appellant’s June 25, 2014 second opposed motion for extension of

time to file a brief, appellee’s response, and appellant’s reply. In her extension motion, appellant

states that the clerk’s record must be supplemented but she is unable to pay the clerk’s fee.

Appellant asks not only for a ninety-day extension of time to file her brief but also additional

time to file an affidavit of indigence. We GRANT appellant’s motion to the extent we STAY

the briefing deadline pending appellant’s written verification that she has filed an affidavit of

indigence with the trial court in compliance with Texas Rule of Appellate Procedure 20.1. See

TEX. R. APP. P. 20.1. We ORDER appellant to file the verification no later than July 11, 2014.

Failure to timely comply may result in the briefing deadline being reinstated.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE